Citation Nr: 1648346	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim of entitlement to service connection for posttraumatic stress disorder has been submitted.  

2.  Entitlement to service connection for a left hip disability.  


WITNESSES AT HEARING ON APPEAL

Veteran and J.H.  


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to June 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The reopened issue of entitlement to service connection for posttraumatic stress disorder (PTSD), as well as the issue of entitlement to service connection for a left hip disability, are addressed in the remand portion of the decision below.  


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied the Veteran's claim of service connection for PTSD because there was no evidence of a current diagnosis or confirmed stressors; the Veteran did not appeal the decision or submit material evidence within the year following notification of that decision.  

2.  The evidence received since the May 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The May 2006 RO decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen his claim of entitlement to service connection for PTSD, which were initially denied by a May 2006 rating decision.  The claim was denied on the basis that there was no evidence of any inservice stressors or a current PTSD diagnosis.  See generally, 38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).  

The Veteran did not appeal the May 2006 decision.  Moreover, additional evidence was not received within the time in which to appeal the decision.  See 38 C.F.R. § 3.156(b).  Thus, the May 2006 decision is final as to the denial of service connection for PTSD.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The RO received the Veteran's claim to reopen the issue of entitlement to service connection for PTSD in May 2008.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to VA; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The RO reopened and denied the claim for service connection for PTSD on a de novo basis.  However, the Board must first consider whether new and material evidence has been received to reopen the claim, regardless of the RO's actions.  See 38 U.S.C.A. §§ 5108, 7105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the May 2006 rating decision consisted of the Veteran's service treatment records reflecting no psychiatric complaints, findings, treatment, or diagnoses and his service personnel records reflecting no combat experiences.  Evidence of record also included VA treatment records showing treatment for alcohol and substance abuse, and a psychotic disorder, as well as a positive screen for PTSD on one occasion in April 2005.  

The evidence associated with the claims file subsequent to the May 2006 rating decision includes VA and private treatment records dated from February 2008 to January 2016 that show diagnoses of PTSD as early as October 2008.  Several records note the Veteran's symptoms are a result of his alleged inservice stressors.  

The VA and private treatment records indicating a current diagnosis of PTSD that was associated with the Veteran's alleged inservice stressors are new, in that they were not previously of record.  The VA and private treatment records indicate a current disability, and suggest a relationship between the currently diagnosed PTSD and the Veteran's service.  

Since the lack of evidence of a current disorder was in part the bases for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  

New and material evidence has been received to reopen the claim for service connection for PTSD, and reopening the claim is warranted.  


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened, and to this extent only, the appeal is granted.  


REMAND

In the October 2009 rating decision, service connection was also denied for a left hip disability, and the Veteran's notice of disagreement, submitted in February 2010, included the denial of his claim for service connection for a left hip disability.  However, a statement of the case has not been issued with respect to this issue.  Therefore, the issue of entitlement to service connection for a left hip disability is remanded to the RO for issuance of a statement of the case and to provide the Veteran an opportunity to perfect an appeal of such issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

On the reopened claim for service connection for PTSD, the evidence of record is insufficient to decide the claim.  Further development is required.  After a March 2009 VA memorandum formally found there was insufficient evidence to verify the Veteran's stressors because there was no evidence that he had combat service and had submitted no stressor information, the Veteran provided more detailed information regarding his alleged stressor during his July 2011 hearing at the RO and in subsequent written statements.  While subsequent supplemental statements of the case note that there is no evidence in his service personnel records that the Veteran served in Africa, there is no indication that any further attempt was made to obtain additional information about the alleged stressors.  The Veteran's DD 214 shows that he served 6 months of foreign and/or sea service.  On remand, the RO must attempt to obtain additional information about the Veteran's alleged stressors, to include documentation of his foreign and/or sea service, and submit it to the Joint Services Records Research Center (JSRRC) to determine if the Veteran's claimed stressors can be verified.  If, and only if, any of the Veteran's claimed stressors can be verified, he must be afforded a VA PTSD examination.  38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any other additional pertinent evidence in support of his claim of entitlement to service connection for PTSD. 

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  The RO must contact the Veteran and request that he provide a comprehensive statement regarding all claimed inservice stressors, containing as much detail as possible regarding the reported stressor involving the death of a young girl in Kenya during Marine peacekeeping operations, to include the date and location of the incident, the Veteran's unit of assignment at the time, and the names, ranks, and units of assignment of any other individuals involved in the incident.  The Veteran must also be directed to provide any additional details regarding his other claimed stressors that have not already been reported.  The Veteran must be advised to provide a 60-day window for the dates of the claimed events, if possible.  The RO must advise the Veteran that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted.  The Veteran must also be advised to submit any additional verifying information that has not already been provided regarding the stressors he claims to have experienced in service, such as statements of fellow service members.  All attempts to verify the stressors must be documented in the electronic records by the RO.  

3.  Following completion of the above, the RO must provide the information to the JSRRC, or other appropriate research facility or department, and request that they attempt to verify the Veteran's claimed stressors.

4.  Following completion of the above, if, and only if, adequate verification of stressors is obtained, the Veteran must be provided with a VA PTSD examination to determine whether any PTSD found is related to his active duty service.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered.  

The examiner must be provided with the Veteran's electronic claims file for review in conjunction with the examination.  All necessary special studies or tests including psychological testing and evaluation must be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

If the examiner finds a diagnosis of PTSD, the examiner must provide an opinion as to
(a) What verified stressors found were sufficient to produce PTSD.  The examiner must state upon what specific evidence each determination is based.

(b) Whether any diagnosed PTSD is due to one or more of the verified in-service stressors.  The examiner must state upon what specific evidence each determination is based.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  After the development requested has been completed, the RO must ensure that all development undertaken is in complete compliance with the directives of this Remand.  If there is any deficiency in the development undertaken, the RO must implement corrective procedures at once.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

7.  Thereafter, the RO must issue a statement of the case and notification of the Veteran's appellate rights with respect to the issue of entitlement to service connection for a left thigh disability.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


